Citation Nr: 1538206	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer (melanoma) of the face, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder not otherwise specified (NOS).

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has broadened the claim for an acquired psychiatric disability (initially claimed as service connection for posttraumatic stress disorder) as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims to reopen service connection for skin cancer and for an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety disorder NOS is related to active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for anxiety disorder NOS are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

At his June 2011 VA examination, the Veteran was diagnosed with anxiety disorder NOS.  

While STRs do not reflect any complaints of or treatment for anxiety during service, the Veteran has indicated that during his Vietnam service he feared for his life during hostile military activity, experienced numerous mortar attacks, witnessed a truck run over a Vietnamese woman and child, had a gun held to his head by an enemy soldier, and witnessed a helicopter coming in with dead bodies underneath of it.  Additionally, the June 2011 VA examiner opined that the Veteran's anxiety disorder is due to his experiences in Vietnam.  There is no competent medical opinion to the contrary.  Therefore, when affording the Veteran the full benefit of the doubt, he is entitled to service connection for anxiety disorder NOS inasmuch as the examiner's opinion shows a relationship between the Veteran's anxiety disorder NOS and his military service.


ORDER

Service connection for anxiety disorder NOS is granted.

REMAND

Regarding the claim to reopen service connection for skin cancer, the Board finds that a remand is required because the Veteran was not properly notified of the reason for the prior denial of his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, a May 2011 notice advised the Veteran that his claim was denied because "it is not one of the conditions listed for consideration under the Agent Orange Act."  Although this is true, in that presumptive service connection is not available for melanoma based on herbicide exposure, the letter did not inform the Veteran that his claim was also denied because there was no evidence of skin cancer during service, a malignant tumor within one year of separation of service, or competent or credible evidence of a link between the Veteran's history of skin cancer and service, including presumed herbicide exposure therein.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  Moreover, the notice incorrectly informed the Veteran that his claim was most recently denied in a May 2005 rating decision, as opposed to an April 2008 Board decision.  

Regarding the claim for an initial compensable rating for bilateral hearing loss, VA treatment records dated on September 19, 2013 and April 7, 2015 indicate that audiological testing was conducted, but do not include the associated audiograms detailing the Veteran's hearing thresholds.  The April 2015 record notes that audiometric evaluation results are available on the QUASAR system.  Remand is necessary so that these reports can be obtained, along with any additional updated records. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective notice that complies with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must notify the Veteran that the claim for service connection for skin cancer (melanoma) was previously denied in an April 2008 Board decision because there was no evidence of skin cancer during service, a malignant tumor within one year of separation of service, or competent or credible evidence of a link between the Veteran's history of skin cancer and service, including presumed herbicide exposure therein.

2.  Obtain the September 19, 2013 and April 7, 2015 VA  audiometric evaluation results, as well as all records dated since April 2015.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

3.  Then readjudicate the claims on the basis of additional evidence, and issue a Supplemental Statement of the Case as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


